The arguments and amendments submitted 11/18/2021 have been considered.  In light of amendments made, all prior USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, respectively, of copending Application No. 16/837,089.  The claims filed on 10 October 2021 were considered for analysis.
Claims 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, respectively, of copending Application No. 16/837,089.  The claims filed on 10 October 2021 were considered for analysis.
Claims 8, 9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16, respectively, of copending Application No. 16/837,089.  The claims filed on 10 October 2021 were considered for analysis.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, respectively, of copending Application No. 16/837,089.  The claims filed on 10 October 2021 were considered for analysis.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 of the ‘089 application includes equivalent or narrower features as those recited in instant claim 1, except for the final feature recited in instant claim 1.  However, this feature is an obvious variation of claim 1 of the ‘089 application for the following reasons.  Regarding this feature, it is noted that claim 1 of the ‘089 application recites a mask “wherein the attachment ligament is the only connection to the surface of the part”, whereas instant claim 1 recites the mask “wherein the attachment ligament is the only connection from the cover member to the part”.  However, it is noted that the cover member of the instant claim is a portion of the mask and any region of the part implicitly has a surface.  Thus, in view of these considerations, one of ordinary skill in the art would have been motivated to use the cover member portion of the mask for a connection to the ligament in view of the requirement in claim 1 of the ‘089 application that the cover member of the mask extends at least partially over a portion of the plurality of openings to predictably obtain a cantilever shape for the mask providing the required functionality. 
Claim 17 of the ‘089 application includes equivalent or narrower features as those recited in instant claim 15, except for the feature recited as “wherein the attachment ligament is the only connection to the surface of the part”.  However, this feature is an obvious variation of claim 1 of the ‘089 application for the reasons provided in Section 10 above.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs (US Patent 5,940,674).
Regarding claim 1, Sachs teaches a mask (eg. structures on the right or left side of Figs. 5 or 6, in other words these figures each show two symmetric masks) for an additively manufactured part (abstract), the mask comprising: 
an attachment ligament (102 in Figs. 5, 6A, 6B) configured to integrally couple to the part in a cantilever fashion (as shown in Figs. 5, 6A, 6B); and 
a cover member (118) including a proximal end integrally coupled to the attachment ligament (the end of 118 touching 102) and a distal end (region near the middle over the opening) extending at least partially over the opening (as shown in Figs. 5, 6A, 6B), the distal end of the cover member separated from the part by a first spacing (as shown in Figs. 5, 6A, 6B), 

The preamble of claim 1 has an intended use recitation that includes “the part including a plurality of openings in a surface thereof”.  However, when the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention (a mask in the instant case) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II and Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.  Furthermore, It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Claim 1 also recites “attachment ligament configured to integrally couple to the part adjacent to the plurality of openings” and “a distal end extending at least partially over the plurality of openings” these recitations do not define any structural feature of the mask.  However, "[A]pparatus claims cover what a device is, not what a device does." See also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), per Per MPEP §2114.II.  Therefore, as above, these features do not distinguish over the prior art as they merely relate to the intended use of the mask and are not positively claimed by any additional structure for the mask other than a cover member having two ends and coupled to the attachment ligament.  The mask taught by Sachs has the claimed structural features, as described above, and is therefore clearly capable of being used in the claimed manner with a part including a plurality of openings.
Regarding claims 3-7, each of these claims merely recites relationships involving the AM part and/or the plurality of openings and/or intended use (claim 7).  However, the AM part and the plurality of openings are not a structural feature of the mask.  Therefore, for the reasons discussed in the rejection of . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, as applied to claim 1 above, in view of Miller (US PG Pub 2010/0199891).
Regarding claim 2, Sachs does not teach this feature. 
However, it is well known in the prior art that the minimum width of the vertical support (analogous to the claimed attachment ligament) for a cantilever affects both the weight and strength of the cantilever (see, for example, para. 0010 in Miller) with the width selected to minimize weight and 
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs.
Regarding claim 13, Sachs does not explicitly teach this feature for the mask embodiment of Figs. 5 and 6. 
However, Sachs teaches another mask embodiment (Fig. 3A and Fig. 9) wherein the mask cover member includes a pair of squared corners (any of the corners shown in the opening regions 616), the squared corners on opposing sides of the attachment ligament (see pairs on opposing sides of the ligament near 681 in Fig. 9A which is in the center of plan view Fig. 9B).
Sachs teaches that such an arrangement allows masking of various sized regions/features on the part (see Fig. 9B) from each of regions 616a’, 616b’, 616c’, 616d’.  
Thus, in view of Sachs’ teachings, it would have been obvious to one of ordinary skill in the art to modify the mask of Figs. 5-6 with a mask cover configured like that of Figs. 3A and 9 to predictably obtain increased flexibility for masking off different sized regions and form various features from a single mask cover plate. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, as applied to claim 1 above, in view of El Naga (US PG Pub 2019/0337056).
Regarding claim 14, Sachs does not teach this feature.
However, El Naga teaches a mask for an AM part, wherein the attachment ligament includes a lower portion integrally coupled to the part and having a first width (as shown in Fig. 1C), and an upper portion above the lower portion and having a second width that is wider than the first width (as shown in Fig. 1C). 

Furthermore, this claim merely amounts to a change in shape of the attachment ligament compared to Sachs’ rectangular-shaped ligament.  The courts have held that a mere change in shape of an element is generally recognized as being within the capability of one of ordinary skill in the art. See MPEP § 2144.04.IV.B. “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Thus, in view of El Naga’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art to modify the shape of Sachs ligament to utilize El Naga’s design to predictably obtain the benefit of easier detachment of the mask from the part. 
Examiner’s Comment / Allowable Subject Matter
Although claims 8-9 and 15-17 appear to distinguish over the prior art of record, these claims are not currently allowable due to the nonstatutory double patenting rejections of these claims, as discussed above
Claims 10-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered and are addressed below. 
Applicant’s arguments regarding El Naga’s failure to teach the new feature that “the attachment ligament is the only connection from the cover member to the part” added to claim 1 via the current amendment have been fully considered and are persuasive.  Therefore, the 102 rejection of claim 1 over El Naga has been withdrawn.  However, in response to this amendment, a new ground(s) of rejection is made over Sachs, as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745




/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745